         Case 1:20-cv-00147-RDA-TCB Document 1-2 Filed 02/12/20 Page 1 of 1 PageID# 9
No




                       \
         I
     %

                 s/5




                                              :::i^ (-




                                                               '->1'
                                                                   ^
                                                                   K: ^
                                                               5i
                                             cr ^M




                                                                          %l
                                                                          li
                                                                                /vo r
                                                         it




                                                                                        ^ *=:




                                                                                                \
                           ■\



                                      •ri
                                i})
